1    Paul A. Stewart (SBN 153,467)
     paul.stewart@knobbe.com
2    Ali S. Razai (SBN 246,922)
     ali.razai@knobbe.com
3    Jared C. Bunker (SBN 246,946)
     jared.bunker@knobbe,com
4    Nicole R. Townes (SBN 272,342)
     nicole.townes@knobbe.com
5    KNOBBE, MARTENS, OLSON & BEAR, LLP
     2040 Main Street, Fourteenth Floor
6    Irvine, CA 92614
     Telephone: (949) 760-0404
7    Facsimile: (949) 760-9502
8    Attorneys for Plaintiffs
9    NEUROTECH FORTY, INC.
     40 YEARS, INC., and DAVE ASPREY
10
11   Attorneys for Defendants listed on next page

12
                   IN THE UNITED STATES DISTRICT COURT
13
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
15
     NEUROTECH FORTY, INC., a            )       Civil Action No. 2:19-cv-09410-FMO-
16   Canadian corporation, 40 YEARS,     )       DFM
     INC. D/B/A 40 YEARS OF ZEN, a       )
17   Delaware corporation, and DAVE      )       Hon. Douglas F. McCormick
     ASPREY, an individual,              )
18                                       )       STIPULATED PROTECTIVE
                  Plaintiffs,            )       ORDER
19                                       )
             v.                          )
20                                       )
     BIOCYBERNAUT INSTITUTE              )
21   INC., a California corporation, and )
     BIOCYBERNAUT INSTITUTE OF ))
22   ARIZONA, LLC, an Arizona limited )
     liability company, and JAMES        )
23   HARDT, an individual,               )
24                Defendants.            )
                                         )
25
26
27
28                                         -1-
1    Leonard D. DuBoff (OR SBN 774378)
     lduboff@dubofflaw.com
2    (Admitted Pro Hac Vice)
3    THE DUBOFF LAW GROUP, PC
     6665 SW Hampton Street, Suite 200
4    Portland, Oregon 97223-8357
5    Telephone: (503) 968-8111
     Fax: (503) 868-7228
6
7    MARK L. SHARE (SBN 149202)
     mshare@dwclaw.com
8    DE CASTRO, WEST, CHODOROW,
9    MENDLER & GLICKFELD, INC.
     10960 Wilshire Boulevard, Suite 1400
10   Los Angeles, California 90024-3881
11   Telephone: (310) 478-2541
     Facsimile: (310) 473-0123
12
13   Attorneys for Defendants
     BIOCYBERNAUT INSTITUTE, INC.,
14   BIOCYBERNAUT INSTITUTE OF ARIZONA, LLC,
15   and JAMES HARDT

16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -1-
1    I. A. PURPOSES AND LIMITATIONS
2          Discovery in this action is likely to involve production of confidential,
3    proprietary, or private information for which special protection from public
4    disclosure and from use for any purpose other than prosecuting this litigation
5    may be warranted. Accordingly, the parties hereby stipulate to and petition the
6    Court to enter the following Stipulated Protective Order. The parties
7    acknowledge that this Order does not confer blanket protections on all
8    disclosures or responses to discovery and that the protection it affords from
9    public disclosure and use extends only to the limited information or items that
10   are entitled to confidential treatment under the applicable legal principles. The
11   parties further acknowledge, as set forth in Section 12.3, below, that this
12   Stipulated Protective Order does not entitle them to file confidential information
13   under seal; Civil Local Rule 79-5 sets forth the procedures that must be
14   followed and the standards that will be applied when a party seeks permission
15   from the court to file material under seal.
16         B. GOOD CAUSE STATEMENT
17         This action is likely to involve trade secrets, customer and pricing lists
18   and other valuable research, development, commercial, financial, technical,
19   marketing and/or proprietary information for which special protection from
20   public disclosure and from use for any purpose other than prosecution of this
21   action is warranted. Such confidential and proprietary materials and information
22   consist of, among other things, confidential business or financial information,
23   information regarding confidential business practices, or other confidential
24   research, development, or commercial information (including information
25   implicating privacy rights of third parties), information otherwise generally
26   unavailable to the public, or which may be privileged or otherwise protected
27   from disclosure under state or federal statutes, court rules, case decisions, or
28   common law. Accordingly, to expedite the flow of information, to facilitate the
                                             -2-
1    prompt resolution of disputes over confidentiality of discovery materials, to
2    adequately protect information the parties are entitled to keep confidential, to
3    ensure that the parties are permitted reasonable necessary uses of such material
4    in preparation for and in the conduct of trial, to address their handling at the end
5    of the litigation, and serve the ends of justice, a protective order for such
6    information is justified in this matter. It is the intent of the parties that
7    information will not be designated as confidential for tactical reasons and that
8    nothing be so designated without a good faith belief that it has been maintained
9    in a confidential, non-public manner, and there is good cause why it should not
10   be part of the public record of this case.
11
12   2.    DEFINITIONS
13         2.1 Action: this pending federal lawsuit, which includes the answer,
14   affirmative defenses, and all counterclaims filed in this case.
15         2.2 Challenging Party: a Party or Non-Party that challenges the
16   designation of information or items under this Order.
17         2.3 “CONFIDENTIAL” Information or Items: information (regardless of
18   how it is generated, stored or maintained) or tangible things that qualify for
19   protection under Federal Rule of Civil Procedure 26(c), and as specified above
20   in the Good Cause Statement.
21         2.4 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
22   Information or Items: information (regardless of how it is generated, stored or
23   maintained) or tangible things that qualify for protection under Federal Rule of
24   Civil Procedure 26(c), and as specified in the Good Cause Statement, and also
25   the disclosure of which to another party or non-party may harm the competitive
26   position of the party producing the information. Examples of information that
27   could be considered HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
28   ONLY include sales volumes, sales units, cost of goods sold, price structures,
                                              -3-
1    discounts, business costs, profits, margins, product development documents,
2    marketing strategies, competitive business plans, and the identity of customers.
3          2.6 Designating Party: a Party or Non-Party that designates information
4    or items that it produces in disclosures or in responses to discovery as
5    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
6    ONLY.”
7          2.7 Disclosure or Discovery Material: all items or information, regardless
8    of the medium or manner in which it is generated, stored, or maintained
9    (including, among other things, testimony, transcripts, and tangible things), that
10   are produced or generated in disclosures or responses to discovery in this matter.
11         2.8 Expert: a person with specialized knowledge or experience in a matter
12   pertinent to the litigation who has been retained by a Party or its counsel to
13   serve as an expert witness or as a consultant in this Action.
14         2.10 Non-Party: any natural person, partnership, corporation, association,
15   or other legal entity not named as a Party to this action.
16         2.11 Outside Counsel of Record: attorneys who are not employees of a
17   party to this Action but are retained to represent or advise a party to this Action
18   and have appeared in this Action on behalf of that party or are affiliated with a
19   law firm which has appeared on behalf of that party, and includes support staff.
20         2.12 Party: any party to this Action, including all of its officers, directors,
21   employees, consultants, retained experts, and Outside Counsel of Record (and
22   their support staffs).
23         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
24   Discovery Material in this Action.
25         2.14 Professional Vendors: persons or entities that provide litigation
26   support services (e.g., photocopying, videotaping, translating, preparing exhibits
27   or demonstrations, and organizing, storing, or retrieving data in any form or
28   medium) and their employees and subcontractors.
                                             -4-
1          2.15 Protected Material: any Disclosure or Discovery Material that is
2    designated   as   “CONFIDENTIAL”          or   “HIGHLY      CONFIDENTIAL          –
3    ATTORNEYS’ EYES ONLY.”
4          2.16 Receiving Party: a Party that receives Disclosure or Discovery
5    Material from a Producing Party.
6          2.17 Co-Pending Cancellation Proceeding: U.S. TTAB Cancellation No.
7    92073497, regarding U.S. Registration No. 5,007,452 for the mark 40 YEARS
8    OF ZEN.
9    3.    SCOPE
10         The protections conferred by this Stipulation and Order cover not only
11   Protected Material (as defined above), but also (1) any information copied or
12   extracted from Protected Material; (2) all copies, excerpts, summaries, or
13   compilations of Protected Material; and (3) any testimony, conversations, or
14   presentations by Parties or their Counsel that might reveal Protected Material.
15         However, the protections conferred by this Stipulation and Order do not
16   cover the following information: (a) any information that is in the public domain
17   at the time of disclosure to a Receiving Party or becomes part of the public
18   domain after its disclosure to a Receiving Party as a result of publication not
19   involving a violation of this Order, including becoming part of the public record
20   through trial or otherwise; and (b) any information known to the Receiving
21   Party prior to the disclosure or obtained by the Receiving Party after the
22   disclosure from a source who obtained the information lawfully under no
23   obligation of confidentiality to the Designating Party.
24         Any use of Protected Material at trial shall be governed by the orders of
25   the trial judge. This Order does not govern the use of Protected Material at trial.
26   ///
27
28
                                             -5-
1    4.    DURATION
2          Even after final disposition of this litigation, the confidentiality
3    obligations imposed by this Order shall remain in effect until a Designating
4    Party agrees otherwise in writing or a court order otherwise directs. Final
5    disposition shall be deemed to be the later of (1) dismissal of all claims and
6    defenses in this Action, with or without prejudice; and (2) final judgment herein
7    after the completion and exhaustion of all appeals, rehearings, remands, trials, or
8    reviews of this Action, including the time limits for filing any motions or
9    applications for extension of time pursuant to applicable law.
10
11   5.    DESIGNATING PROTECTED MATERIAL
12         5.1 Exercise of Restraint and Care in Designating Material for Protection.
13         Each Party or Non-Party that designates information or items for
14   protection under this Order must take care to limit any such designation to
15   specific material that qualifies under the appropriate standards. The Designating
16   Party must designate for protection only those parts of material, documents,
17   items, or oral or written communications that qualify so that other portions of
18   the material, documents, items, or communications for which protection is not
19   warranted are not swept unjustifiably within the ambit of this Order.
20         Mass, indiscriminate, or routinized designations are prohibited.
21   Designations that are shown to be clearly unjustified or that have been made for
22   an improper purpose (e.g., to unnecessarily encumber the case development
23   process or to impose unnecessary expenses and burdens on other parties) may
24   expose the Designating Party to sanctions.
25         If it comes to a Designating Party’s attention that information or items
26   that it designated for protection do not qualify for protection, the Designating
27   Party must promptly notify all other Parties that it is withdrawing the
28   inapplicable designation.
                                             -6-
1          5.2 Manner and Timing of Designations. Except as otherwise provided in
2    this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
3    stipulated or ordered, Disclosure or Discovery Material that qualifies for
4    protection under this Order must be clearly so designated before the material is
5    disclosed or produced.
6          Designation in conformity with this Order requires:
7          (a) for information in documentary form (e.g., paper or electronic
8    documents, but excluding transcripts of depositions or other pretrial or trial
9    proceedings), that the Producing Party affix at a minimum, the legend
10   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
11   ONLY” (hereinafter “CONFIDENTIALITY legend”), to each page that
12   contains protected material. If only a portion or portions of the material on a
13   page qualifies for protection, the Producing Party also must clearly identify the
14   protected portion(s) (e.g., by making appropriate markings in the margins).
15         A Party or Non-Party that makes original documents available for
16   inspection need not designate them for protection until after the inspecting Party
17   has indicated which documents it would like copied and produced. During the
18   inspection and before the designation, all of the material made available for
19   inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’
20   EYES ONLY.” After the inspecting Party has identified the documents it wants
21   copied and produced, the Producing Party must determine which documents, or
22   portions thereof, qualify for protection under this Order. Then, before producing
23   the   specified   documents,     the    Producing    Party    must    affix   the
24   “CONFIDENTIALITY legend” to each page that contains Protected Material. If
25   only a portion or portions of the material on a page qualifies for protection, the
26   Producing Party also must clearly identify the protected portion(s) (e.g., by
27   making appropriate markings in the margins).
28   ///
                                            -7-
1          (b) for a deposition transcript, the Producing Party shall designate the
2    transcript   as   “CONFIDENTIAL”            or   “HIGHLY   CONFIDENTIAL         –
3    ATTORNEYS’ EYES ONLY” by requesting such treatment thereof either on
4    the record at the time of the deposition or by written notice to all counsel of
5    record within twenty-one (21) days after the date of the deposition.        Such
6    written notice shall specifically identify by page and line number all portions of
7    the transcript that should be treated as “CONFIDENTIAL” or “HIGHLY
8    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in accordance with this
9    Stipulated Protective Order.       All counsel receiving such notice shall be
10   responsible for marking the copies of the designated transcript or portion thereof
11   in their possession or control as provided for in the written notice. The parties
12   shall not disseminate a deposition transcript or the contents thereof beyond the
13   persons designated in Section 7.3 below for a period of twenty-one (21) days
14   after the date of the deposition, except that portions of the transcript may be
15   filed under seal with the Court in connection with these proceedings.
16         (c) for information produced in some form other than documentary and
17   for any other tangible items, that the Producing Party affix in a prominent place
18   on the exterior of the container or containers in which the information is stored
19   the “CONFIDENTIALITY legend.” If only a portion or portions of the
20   information warrants protection, the Producing Party, to the extent practicable,
21   shall identify the protected portion(s).
22         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
23   failure to designate qualified information or items does not, standing alone,
24   waive the Designating Party’s right to secure protection under this Order for
25   such material. Upon timely correction of a designation, the Receiving Party
26   must make reasonable efforts to assure that the material is treated in accordance
27   with the provisions of this Order.
28   ///
                                                -8-
1    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
2          6.1 Timing of Challenges. Any Party or Non-Party may challenge a
3    designation of confidentiality at any time that is consistent with the Court’s
4    Scheduling Order.
5          6.2 Meet and Confer. The Challenging Party shall initiate the dispute
6    resolution process under Local Rule 37.1 et seq.
7          6.3 The burden of persuasion in any such challenge proceeding shall be
8    on the Designating Party. Frivolous challenges, and those made for an improper
9    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
10   parties) may expose the Challenging Party to sanctions. Unless the Designating
11   Party has waived or withdrawn the confidentiality designation, all parties shall
12   continue to afford the material in question the level of protection to which it is
13   entitled under the Producing Party’s designation until the Court rules on the
14   challenge.
15
16   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
17         7.1 Basic Principles. A Receiving Party may use Protected Material that
18   is disclosed or produced by another Party or by a Non-Party in connection with
19   this Action and the Co-Pending Cancellation Proceeding only for prosecuting,
20   defending, or attempting to settle this Action or the Co-Pending Cancellation
21   Proceeding. Such Protected Material may be disclosed only to the categories of
22   persons and under the conditions described in this Order. To ensure disclosure
23   is limited to the appropriate categories of persons and under the conditions
24   described in this Order, the Producing Party will first produce Protected
25   Materials only to the Receiving Party’s Outside Counsel of Record in this
26   Action, who will be responsible to provide the Protected Materials to the
27   persons identified in Section 7.2(b) as appropriate. When the Action has been
28
                                            -9-
1    terminated, a Receiving Party must comply with the provisions of Section 13
2    below (FINAL DISPOSITION).
3          Protected Material must be stored and maintained by a Receiving Party at
4    a location and in a secure manner that ensures that access is limited to the
5    persons authorized under this Order.
6          7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
7    otherwise ordered by the court or permitted in writing by the Designating Party,
8    a Receiving Party may disclose any information or item designated
9    “CONFIDENTIAL” only to:
10         (a) the Receiving Party’s Outside Counsel of Record in this Action, as
11   well as employees of said Outside Counsel of Record to whom it is reasonably
12   necessary to disclose the information for this Action or the Co-Pending
13   Cancellation Proceeding;
14         (b) the officers, directors, and employees of the Receiving Party to whom
15   disclosure is reasonably necessary for this Action or the Co-Pending
16   Cancellation Proceeding;
17         (c) Experts (as defined in this Order) of the Receiving Party to whom
18   disclosure is reasonably necessary and for whom approval has been received
19   according to the following procedure.         The Receiving Party provides the
20   Designating Party with the name, current and prior employers, all persons or
21   entities from whom the proposed Expert has received compensation or funding
22   for work in his or her area(s) of expertise or to whom the proposed Expert has
23   provided professional services, including in connection with a litigation, at any
24   time during the preceding five (5) years, a curriculum vitae of the proposed
25   Expert, and an executed copy of the “Acknowledgment and Agreement to Be
26   Bound” (Exhibit A). Any objection by the Designating Party must be made in
27   writing within seven (7) days following receipt of the identification of the
28   proposed Expert. Protected Material may be disclosed to a proposed Expert if
                                            -10-
1    the seven (7) day period has passed and no objection has been made. The
2    approval of Experts must not be unreasonably withheld.
3          (d) the court and its personnel, as well as the U.S. TTAB and its
4    personnel;
5          (e) court reporters and their staff;
6          (f) professional jury or trial consultants, mock jurors, and Professional
7    Vendors to whom disclosure is reasonably necessary for this Action and who
8    have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
9          (g) the author, recipient, or custodian of a document containing the
10   information;
11         (h) during their depositions, witnesses, and attorneys for witnesses, in the
12   Action or the Co-Pending Cancellation Proceeding to whom disclosure is
13   reasonably necessary provided: (1) the deposing party requests that the witness
14   sign the form attached as Exhibit A hereto; and (2) they will not be permitted to
15   keep any confidential information unless they sign the “Acknowledgment and
16   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
17   Designating Party or ordered by the court. Pages of transcribed deposition
18   testimony or exhibits to depositions that reveal Protected Material may be
19   separately bound by the court reporter and may not be disclosed to anyone
20   except as permitted under this Stipulated Protective Order; and
21         (i) any mediator or settlement officer who have signed the
22   “Acknowledgment and Agreement to Be Bound” (Exhibit A), and their
23   supporting personnel, mutually agreed upon by any of the parties engaged in
24   settlement discussions.
25         7.3 Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
26   ONLY” Information or Items.          Unless otherwise ordered by the court or
27   permitted in writing by the Designating Party, a Receiving Party may disclose
28   any   information    or   item   designated    “HIGHLY     CONFIDENTIAL         –
                                             -11-
1    ATTORNEYS’ EYES ONLY” only to the persons identified in Sections 7.2(a)
2    and 7.2(c)-(i) of this Order.
3          7.4 Deposition Attendees.         Whenever information designated as
4    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
5    ONLY” pursuant to this Protective Order is to be discussed by a party or
6    disclosed in a deposition, hearing, or pre-trial proceeding, the designating party
7    may exclude from the room any person, other than persons designated in
8    Sections 7.2 and 7.3, as appropriate, for that portion of the deposition, hearing,
9    or pre-trial proceeding.
10         7.5 Resolving Objections to Disclosure to Experts. If, pursuant to Section
11   7.2(c), the Designating Party objects in writing within seven (7) days following
12   receipt of the identification of the proposed Expert, the parties will meet and
13   confer to resolve the matter within seven (7) days of receiving the written
14   objection. If no agreement is reached within that period, the Receiving Party
15   may, within seven (7) days, file a motion as provided in the Civil Local Rules
16   seeking permission from the Court to do so.
17
18   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
19         PRODUCED IN OTHER LITIGATION
20         If a Party is served with a subpoena or a court order issued in other
21   litigation that compels disclosure of any information or items designated in this
22   Action    as    “CONFIDENTIAL”         or     “HIGHLY     CONFIDENTIAL          –
23   ATTORNEYS’ EYES ONLY,” that Party must:
24         (a) promptly notify in writing the Designating Party. Such notification
25   shall include a copy of the subpoena or court order;
26         (b) promptly notify in writing the party who caused the subpoena or order
27   to issue in the other litigation that some or all of the material covered by the
28
                                           -12-
1    subpoena or order is subject to this Protective Order. Such notification shall
2    include a copy of this Stipulated Protective Order; and
3          (c) cooperate with respect to all reasonable procedures sought to be
4    pursued by the Designating Party whose Protected Material may be affected.
5          If the Designating Party timely seeks a protective order, the Party served
6    with the subpoena or court order shall not produce any information designated
7    in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
8    ATTORNEYS’ EYES ONLY” before a determination by the court from which
9    the subpoena or order issued, unless the Party has obtained the Designating
10   Party’s permission. The Designating Party shall bear the burden and expense of
11   seeking protection in that court of its confidential material and nothing in these
12   provisions should be construed as authorizing or encouraging a Receiving Party
13   in this Action to disobey a lawful directive from another court.
14
15   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
16         PRODUCED IN THIS LITIGATION
17         The terms of this Order are applicable to information produced by a Non-
18   Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
19   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced
20   by Non-Parties in connection with this litigation is protected by the remedies
21   and relief provided by this Order. Nothing in these provisions should be
22   construed as prohibiting a Non-Party from seeking additional protections.
23
24   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25         If a Receiving Party learns that, by inadvertence or otherwise, it has
26   disclosed Protected Material to any person or in any circumstance not
27   authorized under this Stipulated Protective Order, the Receiving Party must
28   immediately (a) notify in writing the Designating Party of the unauthorized
                                            -13-
1    disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
2    Protected Material, (c) inform the person or persons to whom unauthorized
3    disclosures were made of all the terms of this Order, and (d) request such person
4    or persons to execute the “Acknowledgment and Agreement to Be Bound” that
5    is attached hereto as Exhibit A.
6
7    11.   INADVERTENT             PRODUCTION            OF      PRIVILEGED           OR
8          OTHERWISE PROTECTED MATERIAL
9          The production of privileged or work-product protected documents,
10   electronically stored information or information, whether inadvertent or
11   otherwise, is not a waiver of the privilege or protection from discovery in this
12   case or in any other federal or state proceeding. This Order shall be interpreted
13   to provide the maximum protection allowed by Federal Rule of Evidence 502.
14   If a Party through inadvertence produces or provides Disclosure or Discovery
15   Material which it believes is subject to a claim of an applicable privilege, the
16   Producing Party may give written notice within fourteen (14) days after learning
17   of the inadvertent production to the Receiving Party or Parties that the
18   Disclosure or Discovery Material is subject to a claim of privilege and request
19   that it be returned to the Producing Party. If a Producing Party or Non-Party
20   requests the return, pursuant to this paragraph, of any Disclosure or Discovery
21   Material, the Receiving Party or Parties shall not use or disclose, and shall
22   immediately return to the Producing Party all copies of such Disclosure or
23   Discovery Material or confirm that all copies have been destroyed. Return of the
24   Disclosure or Discovery Material by the Receiving Party shall not constitute an
25   admission or concession, or permit any inference, that the returned Disclosure or
26   Discovery Material is, in fact, properly subject to a claim of privilege nor shall it
27   foreclose any Party from moving the court for an order that such Disclosure or
28
                                             -14-
1    Discovery Material has been improperly designated for reasons other than a
2    waiver caused by the inadvertent production.
3
4    12.   MISCELLANEOUS
5          12.1 Right to Further Relief. Nothing in this Order abridges the right of
6    any person to seek its modification by the Court in the future.
7          12.2 Right to Assert Other Objections. By stipulating to the entry of this
8    Protective Order no Party waives any right it otherwise would have to object to
9    disclosing or producing any information or item on any ground not addressed in
10   this Stipulated Protective Order. Similarly, no Party waives any right to object
11   on any ground to use in evidence of any of the material covered by this
12   Protective Order.
13         12.3 Filing Protected Material. A Party that seeks to file under seal any
14   Protected Material must comply with Civil Local Rule 79-5. Protected Material
15   may only be filed under seal pursuant to a court order authorizing the sealing of
16   the specific Protected Material at issue. If a Party's request to file Protected
17   Material under seal is denied by the court, then the Receiving Party may file the
18   information in the public record unless otherwise instructed by the court.
19
20   13.   FINAL DISPOSITION
21         Within sixty (60) days after the final disposition of this Action, as defined
22   in Section 4, each Receiving Party must return all Protected Material to the
23   Producing Party or destroy such material. As used in this subdivision, “all
24   Protected Material” includes all copies, abstracts, compilations, summaries, and
25   any other format reproducing or capturing any of the Protected Material.
26   Whether the Protected Material is returned or destroyed, the Receiving Party
27   must submit a written certification to the Producing Party (and, if not the same
28   person or entity, to the Designating Party) by the 60 day deadline that (1)
                                            -15-
1    identifies (by category, where appropriate) all the Protected Material that was
2    returned or destroyed and (2) affirms that the Receiving Party has not retained
3    any copies, abstracts, compilations, summaries or any other format reproducing
4    or capturing any of the Protected Material. Notwithstanding this provision,
5    Counsel are entitled to retain an archival copy of the entire case file for ten (10)
6    years, even if such materials contain Protected Material. Any such archival
7    copies that contain or constitute Protected Material remain subject to this
8    Protective Order as set forth in Section 4 (DURATION).
9
10   ///
11   ///
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27
28
                                            -16-
1    Any violation of this Order may be punished by any and all appropriate
2    measures including, without limitation, contempt proceedings and/or monetary
3    sanctions.
4
5    IT IS SO STIPULATED, THROUGH OUTSIDE COUNSEL OF RECORD.

6
                                 KNOBBE, MARTENS, OLSON & BEAR, LLP
7
     Dated: March 31, 2020         By: /s/ Jared C. Bunker
8                                         Paul A. Stewart
9                                         Ali S. Razai
                                          Jared C. Bunker
10                                        Nicole R. Townes
11                                       Attorneys for Plaintiffs
                                         NEUROTECH FORTY, INC.
12
                                         40 YEARS, INC., and DAVE ASPREY
13
14                               THE DUBOFF LAW GROUP, PC
15   Dated: March 31, 2020         By: /s/ Leonard D. DuBoff (with permission)
16                                        Leonard D. DuBoff
                                          Edward Fu
17                                        Attorneys for Defendants
18                                        BIOCYBERNAUT INSTITUTE, INC.,
                                          BIOCYBERNAUT INSTITUTE OF
19                                        ARIZONA, LLC, and JAMES HARDT

20   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
21
22   Dated: March 31, 2020               ________________________________
23                                       Hon. Douglas F. McCormick
                                         United States Magistrate Judge
24
25
26
27
28
                                         -17-
1                                          EXHIBIT A
2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3               I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of
5    perjury that I have read in its entirety and understand the Stipulated Protective
6    Order that was issued by the United States District Court for the Central District
7    of California in the case of Neurotech Forty, Inc. et al. v. Biocybernaut Institute,
8    Inc. et al., No. 2:19-cv-09410. I agree to comply with and to be bound by all
9    the terms of this Stipulated Protective Order and I understand and acknowledge
10   that failure to so comply could expose me to sanctions and punishment in the
11   nature of contempt. I solemnly promise that I will not disclose in any manner
12   any information or item that is subject to this Stipulated Protective Order to any
13   person or entity except in strict compliance with the provisions of this Order.
14              I further agree to submit to the jurisdiction of the United States District
15   Court for the Central District of California for the purpose of enforcing the
16   terms of this Stipulated Protective Order, even if such enforcement proceedings
17   occur         after   termination     of      this   action.     I    hereby   appoint
18   __________________________                 [print    or   type       full   name]   of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection
21   with this action or any proceedings related to enforcement of this Stipulated
22   Protective Order.
23
24   Date: ______________________________________
25   City and State where sworn and signed: ________________________________
26   Printed name: _______________________________
27   Signature: __________________________________
28   32042943


                                                 -18-
